MEMORANDUM OPINION
                                        No. 04-11-00044-CV

                                     Cynthia L. LAFONTAINE,
                                              Appellant

                                                   v.

                       HENDRICKS PROPERTY MANAGEMENT LLC,
                                     Appellee

                     From the County Court at Law No. 3, Bexar County, Texas
                                     Trial Court No. 364,498
                              Honorable Irene Rios, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: March 30, 2011

DISMISSED FOR WANT OF JURISDICTION

           The justice court rendered judgment against Cynthia LaFontaine for past-due rent and

ordered that Hendricks Property Management, LLC recover possession of the real property.

LaFontaine appealed the judgment to the county court at law and filed an affidavit of inability to

pay costs. On December 17, 2010, the county court at law found that LaFontaine had not paid

rent into the registry of the court, and issued an order for a writ of possession pursuant to section

24.0054 of the Property Code and Rule 749(b) of the Texas Rules of Civil Procedure.
                                                                                   04-11-00044-CV


LaFontaine filed a notice of appeal of the trial court’s December 17, 2010 order, and a clerk’s

record was filed. The clerk’s record did not indicate that the case had been tried or that a final

judgment has been rendered. We therefore ordered LaFontaine to show cause why the appeal

should not be dismissed for want of jurisdiction. LaFontaine did not respond to our order.

        This court has jurisdiction only over final judgments and interlocutory orders where the

appeal is authorized by statute. The trial court’s order for a writ of possession in this case is

neither a final judgment nor an appealable interlocutory order. See TEX. R. CIV. P. 749(b)

(addressing entitlement to possession of premises while appeal from justice court is pending);

Frank v. Brittany Square Apartments, No. 14-09-00423-CV, 2010 WL 1544098, at 1 (Tex.

App.—Houston [14th Dist.] Apr. 20, 2010, no pet.) (mem. op.); Simmons v. Hollyview

Apartments, No. 01-08-00231-CV, 2009 WL 3050832, at *2 (Tex. App.—Houston [1st Dist.]

Sept. 24, 2009, pet. dism’d w.o.j.) (mem. op.). Accordingly, we dismiss this appeal for want of

jurisdiction.


                                                     PER CURIAM




                                               -2-